DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendments and comments, the 101 rejection has been withdrawn.  
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In view of the absence of any specific arguments with respect to the Bal and Koehler references, the references are maintained and In view of the amendments and comments, the Edwards reference has been withdrawn and upon further search, additional references are applied below to address the newly added claim limitations.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14, and 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bal et al. (9730664) in view of Georgescu et al. (7421101).   
With respect to claims 1, 5, 10 and 18, Bal et al. teach of a multi-modality imaging system 100, computer implement method, and a non-transitory computer readable medium with stored instructions with a first imaging modality 112 (col. 3 lines 45-55) configured to generate a first set of imaging data during a first imaging period (col. 4 lines 5-9).  Bal et al. teach of storing the scan data from the first and second imaging modalities at one or more computer databases and processed by one or more computer processors 150 of a computer 130 (col. 3 lines 62-67).  Bal et al. therefore teach of generating one set of imaging data by a first imaging modality and second set of imaging data by a second imaging modality (col. 4 lines 11-20).  Bal et al. teach of generating plurality of annihilation events data or one or more sinograms captured during consecutive time periods (col. 6 lines 41-45).  Bal et al. teach of determining motion correction for the volumetric images wherein the motion correction is determined using target tracking data generated for the target tissue over a time period associated with the volumetric image (col. 5 lines 10-24), generate corrected image data from the first set of imaging data and the motion (col. 5 lines 30-32), and generate static reconstruction image including the target tissue during the imaging period from the corrected image data (col. 7 lines 6-9 lines 17-36).  
With respect to claim 5, Bal et al. teach of generating a plurality of volumetric images from the imaging data for the imaging period where the image includes a target tissue or where the MRI sequence is used to generate gated MR images (col. 5 lines 45-48) and furthermore teaches of obtaining PET images (col. 6 lines 16-18).  
With respect to claim 9, Bal et al. teach of generating a plurality of volumetric images from the imaging data for the imaging period where the image includes a target tissue or where the MRI sequence is used to generate gated MR images (col. 5 lines 45-48) and furthermore teaches of obtaining PET images (col. 6 lines 16-18).  
With respect to claim 14, Bal et al. teach of the first imaging modality to be a positron emission tomography imaging modality (col. 4 lines 11-20).  
With respect to claim 16, Bal et al. teach of the computer being configured convert the first set of imaging data to listmode data (col. 9 lines 12-19).  
With respect to claims 1, 2, 10, 11, 18, and 19, Bal et al. however do not explicitly teach of generating 4D volumetric images and generating a dynamic image.  In a similar field of endeavor Georgescu et al. teach of a system and method for local deformable motion analysis where motion from multiple background image regions is combined to measure the global motion in that image frame and the measured global motion in the object image regions is compensated for to measure local motion of the object (col. 2 lines 50-57).  Georgescu et al. teach of measuring local motion vectors (col. 2 lines 63-65).  Georgescu et al. teach of identifying static and dynamic regions of the image (col. 3 lines 21-22).  Georgescu et al. teach of generating four-dimensional volumetric images of anatomical structures such as the heart, lungs or tumors that are evolving over time (col. 4 lines 6-8 lines 22-23) and therefore teach of generating dynamic image including movement of the target tissue during a predetermined temporal period including a portion of the imaging period.  Georgescu et al. teach of determining motion correction for each of the plurality of four-dimensional volumetric images where the motion correction comprises a motion vector generated for a corresponding one of the plurality of four-dimensional volumetric images (col. 8 lines 62-63).  Therefore with respect to claims 2, 11, and 19, Georgescu reference therefore teaches of tracking the plurality of first and second points defining the outer and inner contour of the target tissue object through image frames such as each image frame represents a predefined period of time (col. 3 lines 9-11) or portion of the predetermined temporal period corresponding to the predetermined temporal dimension of the corresponding one of the plurality of four-dimensional volumetric images (col. 3 lines 21-22, col. 4 lines 6-8 lines 21-23 lines 34-38).  Furthermore, the Georgescu et al. reference teaches of generating the motion vector for the four-dimensional volumetric mages based on the movement of the tissue within the dynamic image during the portion of the predetermined temporal period (col. 8 lines 62-64).  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Georgescu et al. to modify Bal et al. to effectively measure motion deformity of an image of an object by tracking movement of the first an second plurality of points through image frames such that each image frame represents a predefined period of time and be able to improve the accuracy of medical diagnoses (Georgescu et al. (col. 2 lines 40-42, col. 3 lines 11-16)).  
With respect to claims 3, 4, 12, and 13, Bal et al. do not explicitly teach of the specifics of the dynamic image.  Georgescu et al. teach  using target tracking data generated for the location of the target tissue from the dynamic image over a portion of the predetermined temporal period corresponding to the temporal dimension of the corresponding one of plurality of four-dimensional volumetric images (col. 4 lines 34-38 lines 47-52 lines 56-57).  Georgescu et al. teach generating the dynamic image from the imaging data generated during the portion of the imaging period or the image analysis corresponding to the motion tracking or  identification of  pixels having a high intensity variation over time due to object motions (col. 11 lines 51-56).  As Georgescu et al. teach of identifying static and dynamic regions of the image and boundary points of the dynamic region are determined (col. 3 lines 21-23).  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Georgescu et al. to modify Bal et al. to adequately compensate for global motion in order to improve the accuracy of medical diagnoses (Georgescu et al. (col. 2 lines 40-42)).  
Claims 6, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bal et al. in Georgescu et al. and further in view of Koehler et al. (20160217596).  Bal et al. teach generating a sinogram (col. 6 lines 41-45) but do not explicitly teach of determining the axial plane shift value and shifting the data by the shift value.  In a similar field of endeavor Koehler et al. teach of method and system for reconstructing image where the computer is configured to determine axial plane shift value, shifting the image data by the shift value, and generating a sinogram from the shifted subset [0030, 0041, 0050, 0054, 0077].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Koehler et al. to modify Bal et al. to further improve image quality and therefore improved image contrast [Koehler, [0002, 0003]].  
Claim(s) 7, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bal et al. in view of Georgescu et al. and further in view of Kinahan et al. (20130303898).  
The previous references do not explicitly teach of PET listmode data.  In a similar field of endeavor Kinahan et al. teach of system and method respiratory motion correction with processor configured to receive and process data from imaging system and external motion monitor and reconstruct a PET/CT image corrected for motion of the target tissue where the imaging data may be PET listmode data [0016].  With respect to claims 8 and 17, Bal et al. teach of capturing sinograms during consecutive time periods (col. 6 lines 41-45) and Georgescu et al. teach of imaging device is configured to take a set of images of the target anatomy at distinct moments in time during the anatomy’s periodic movement where the images may be taken in rapid succession or at regular intervals over a specified time period to captures the target anatomy at various stages of the movement (col. 4 lines 6-8).  Georgescu et al. also teach of tracking the movement of the first plurality of points and second plurality of points through image frames such that each image frame presents a predefined period of time (col. 3 lines 9-11).   Georgescu et al. furthermore teach of  graph depicting the temporal dimension associated with the 4 dimensional images showing various time periods from 0 to 0 +P (fig. 4, col. 8 lines 5-27) but do not explicitly teach of the 1 sec temporal dimension.  Kinahan et al. teach of binning the lismode data from the imaging system into sequential 1-secon dynamic frames [0019-0021].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Kinahan et al. to modify the previous references to more effectively minimize attenuation correction errors [Kinahan, [0030]].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793